DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2005/0026091 (hereinafter referred to as Nagase).
Nagase, in [0015], [0018], [0024]-[0025], discloses a developer for developing photosensitive material, and Nagase, in [0063], [0068]-[0070], discloses that the developer is a mixture of solvents (of any ratio, different) such as isopropanol, acetone,  and includes in the developer, bases (alkaline agent) such as mono-ethanol amine, mono-isopropanolamine in the claimed range and chelates such as diethylenetriamine-pentaacetic acid, diamino-cyclohexane-tetraacetic acid, and the chelate is present in the claimed of at least about 0.01 wt.% based on the weight of the developer (claims 1-3, 7-8).  Nagase teaches a developer that has the claimed chelate in the claimed amount, and the same claimed base as that recited and will inherently and necessarily possess the claimed pKa, and the claimed Hansen solubility . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2005/0026091 (hereinafter referred to as Nagase) in view of WO 93/01527 (hereinafter referred to as Ohmi).
Nagase is discussed in paragraph no. 3, above.
The difference between the claim and Nagase is that Nagase does not disclose that the developer includes in its components, hydrogen peroxide .
Ohmi, in the abstract, disclose the use of hydrogen peroxide in the developer.
Therefore, it would be obvious to a skilled artisan to modify Nagase by employing the peroxide component in the developer as taught by Ohmi because Ohmi, in the abstract, discloses the using hydrogen peroxide in the developer enables the formation of an ultrafine pattern of the photoresist in a high yield.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-3, 5-21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,866,511 . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,866,511  fully encompasses claims 1-3, 5-21 of the instant application, and in light of the specification teaches the same claimed chelate recited.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks filed in an RCE filed June 30, 2021, with respect to the rejection(s) of claim(s) 1-3,5-9,21 under 35 U. S. C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-3, 5-21.  See paragraph nos. 3, 4, and 6, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 14, 2021.